PER CURIAM.
George W. Klammer appeals a final judgment of dissolution of marriage. We conclude that the record amply supports the existence of jurisdiction over the parties and that jurisdiction was properly exercised by the trial court on the issue of child custody. In our view, the valuations assigned to the assets are supported by competent substantial evidence, as is the trial court’s determination regarding the former husband’s income. We find no abuse of discretion in the exclusion of one unlisted witness, and another witness who, based on a proffer, would not have provided testimony relevant to any issue in the case.
The former husband contends that the final judgment failed to distribute the remaining balance in the parties’ Shearson Lehman account. That account was specifically identified in the final judgment and the funds divided. If there is a balance remaining over and above the amounts specified in the final judgment, then this court’s affirmance of the final judgment is without prejudice to the parties to move for an order distributing the remaining balance.
The former husband complains about a contempt order entered with respect to nonpayment of certain temporary alimony and child support amounts. The former husband contends that the court unreasonably froze his half of the Shearson account, when those funds were the source he was counting on to pay the temporary support. So far as we can ascertain, this issue is now entirely moot, as the former husband purged the contempt promptly, and testified without contradiction at the final hearing that he was current on all child support and alimony payments. That being so, it would appear that the interlocutory contempt issue is now moot. We find no merit in the remaining issues raised by the former husband.
The final judgment is affirmed.